Exhibit 10.15

 

OPENERA TECHNOLOGIES, INC.

 


2005 EQUITY INCENTIVE PLAN


 

1.                                      Purpose and Duration

 

1.1                                 Purpose. The purpose of the Openera
Technologies, Inc. 2005 Equity Incentive Plan is to encourage employees and
other persons or entities who, in the opinion of the Board, are in a position to
contribute significantly to the success of the Company and its Affiliates
(including, without limitation, Non-Employee Directors, consultants, advisers,
independent contractors and other service providers) to enter into and to
maintain continuing and long-term relationships with the Company. It is not a
purpose of the Plan to reward Participants for the completion of specific
projects or discrete periods of Service which may fall between consecutive
vesting periods of any Award granted under the Plan.

 

1.2                                 Effective Date. The Plan is effective as of
the date of its adoption by the Board.

 

1.3                                 Expiration Date. The Plan shall expire ten
years from the date of the adoption of the Plan by the Board. In no event shall
any Awards be made under the Plan after such expiration date, but Awards
previously granted may extend beyond such date.

 

2.                                      Definitions

 

As used in the Plan, the following capitalized words shall have the meanings
indicated:

 

“Affiliate” means a “parent corporation” or “subsidiary corporation” of the
Company within the meaning of Section 424(e) or Section 424(f), as the case
may be, of the Code, and any other business venture (including without
limitation any joint venture or limited liability company) in which the Company
has a significant interest, as determined by the Board.

 

“Award” means, individually or collectively, a grant under the Plan of Options
or Restricted Stock, or any other equity-based Award made pursuant to Section 8,
below.

 

“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cause” has the meaning assigned to it in Section 9.6.2, below.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means, if established by the Board to administer the Plan, a
Compensation

 

--------------------------------------------------------------------------------


 

Committee of the Board. If and when the Common Stock is registered under the
Exchange Act, the Board shall appoint a Compensation Committee of not fewer than
two members, each of whom shall be a Non-Employee Director and an “outside
director” within the meaning of Section 162(m) of the Code, or any successor
provision.

 

“Common Stock” means the Company’s common stock, $0.0001 par value per share.

 

“Company” means Openera Technologies, Inc., a Delaware corporation, or any
successor thereto.

 

“Director” means any individual who is a member of the Board.

 

“Disability” means “disability,” such term is defined in Section 22(e)(3) of the
Code.

 

“Disqualifying Disposition” means any disposition (within the meaning of
Section 424(c) of the Code) of Shares acquired upon the exercise of an ISO
before the later of (a) two years after the Participant was granted the ISO or
(b) one year after the Participant acquired the Shares by exercising the ISO.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a Share as of any date of
determination, in the discretion of the Board, (i) the closing price per Share
on such date, as reported in the Wall Street Journal, on the principal exchange
for the Shares or the Nasdaq National Market (or successor trading system),
(ii) the average closing price per Share, as reported in the Wall Street
Journal, during the 20-day period that ends on such date on the principal
exchange for the Shares or the Nasdaq National Market (or such successor trading
system) or (iii) if Shares are not publicly traded, the fair market value of
such Share as determined by the Board in accordance with a valuation method
approved by the Board in good faith.

 

“Grant Date” means the effective date of an Award as specified by the Board and
set forth in the applicable Award Agreement.

 

“Incentive Stock Option” or “ISO” means an option to purchase Shares awarded to
a Participant under Section 6 of the Plan that is intended to meet the
requirements of Section 422 of the Code.

 

“Non-Employee Director” means a “non-employee director” as that term is defined
in Rule 16b-3 promulgated under the Exchange Act, or any successor provision.

 

“Nonqualified Stock Option” or “NQO” means an option to purchase Shares awarded
to a Participant under Section 6 of the Plan that is not intended to be an ISO.

 

“Option” means an ISO or an NQO.

 

“Participant” means an individual or entity selected by the Board to receive an
Award under the Plan.

 

2

--------------------------------------------------------------------------------


 

“Plan” means the Openera Technologies, Inc. 2005 Equity Incentive Plan set forth
in this document and as hereafter amended from time to time in accordance with
Section 10.2.

 

“Restricted Period” means the period of time selected by the Board during which
Shares of Restricted Stock are subject to forfeiture and/or restrictions on
transferability.

 

“Restricted Stock” means Shares awarded to a Participant under Section 7 of the
Plan pursuant to an Award that entitles the Participant to acquire Shares for a
purchase price (which may be zero if permissible under applicable law), subject
to such conditions as the Board may determine to be appropriate, including a
Company right during a specified period or periods to repurchase the Shares at
their original purchase price (or to require forfeiture of the Shares if the
purchase price was zero and if permissible under applicable law) upon conditions
specified in connection with the Award.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Service” means the service of a Participant to the Company or an Affiliate as a
common law employee, a Director, consultant, adviser, independent contractor or
other service provider, and includes the continuing relationship of the
Participant to the Company or an Affiliate as a Director, consultant, adviser,
independent contractor or other service provider following termination of the
Participant’s employment.

 

“Shares” means shares of the Company’s Common Stock.

 

“Voting Securities” means with respect to any corporation or other entity,
securities having the right to vote in an election of the board of directors, or
the equivalent of a board of directors, of such corporation or other entity.

 

3.                                      Administration of the Plan

 

3.1                                 Administration by the Board. The Plan shall
be administered by the Board, which shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall consider advisable from time to time, to
interpret the provisions of the Plan and any Award and to decide all disputes
arising in connection with the Plan. The Board’s decisions and interpretations
shall be final and binding on all parties. Neither the Company nor any member of
the Board shall be liable for any action or determination relating to the Plan.
In the event that the Board establishes a Committee, the Plan shall be
administered by the Committee, in which case references in the Plan to the Board
shall be references to the Committee to the extent the context may so require.

 

3.2                                 Appointment of a Committee. To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to a Committee. In the event that the Board establishes a
Committee, references in the Plan to the “Board” shall be references to the
Committee to the extent of such delegation.

 

3

--------------------------------------------------------------------------------


 

4.                                      Eligibility of Participants

 

The persons eligible to receive Awards under the Plan shall be the directors,
executive officers, employees, consultants, advisers, independent contractors
and other service providers of the Company and its Affiliates who, in the
opinion of the Board, are in a position to make a significant contribution to
the success of the Company (or an Affiliate). Participants need not be
individuals or employees of the Company (or an Affiliate).

 

5.                                      Stock Available for Awards

 

5.1                                 Aggregate Number of Shares Available for
Awards. Subject to Section 9.13, Awards may be granted under the Plan in respect
of up to 1,033,434 Shares. Shares issued under the Plan may consist in whole or
in part of authorized but unissued Shares or treasury Shares.

 

5.2                                 Lapsed, Forfeited or Expired Awards. If any
Award expires or is terminated before exercise or is forfeited for any reason,
the Shares subject to such Award, to the extent of such expiration, termination
or forfeiture, shall again be available for award under the Plan.

 

5.3                                 Maximum Number of Shares Subject to any
Award. Subject to Section 9.13, the number of Shares in respect of which a
Participant may receive Awards under the Plan in any year shall not exceed
800,000.

 

6.                                      Stock Options

 

6.1                                 Grant of Options. Subject to the terms and
provisions of the Plan, the Board may award Options and determine the number of
Shares subject to each Option, the exercise price therefor, the term of the
Option, and any other conditions and limitations applicable to the exercise of
the Option and the holding of any Shares acquired upon exercise of the Option.
The Board may grant ISOs, NQOs or a combination thereof; provided, however, that
Participants who are not employees of the Company may not be granted ISOs. The
Company shall have no liability to any Participant, or to any other party, if an
Option (or any portion thereof) that is intended to be an ISO is determined not
to be an ISO (including, without limitation, due to a determination that the
exercise price per Share of the Option was less than the Fair Market Value per
Share of the Shares subject to the Option as of the Grant Date).

 

6.2                                 Exercise Price. Subject to the provisions of
this Section 6, the exercise price for each Option, and the manner of payment
thereof, shall be determined by the Board in its sole discretion.

 

6.3                                 Restrictions on Option Transferability and
Exercisability. Except as set forth in the applicable Award Agreement, no Option
shall be transferable by the Participant other than by will or the laws of
descent and distribution, and all Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. In no event shall ISOs be
transferable by the Participant other than by will or the laws of descent and
distribution.

 

6.4                                 Certain Additional Provisions for Incentive
Stock Options

 

6.4.1                        Exercise Price. In the case of an ISO, the exercise
price shall be not less

 

4

--------------------------------------------------------------------------------


 

than 100% of the Fair Market Value on the Grant Date of the Shares subject to
the Option; provided, however, that if on the Grant Date the Participant
(together with persons whose stock ownership is attributed to the Participant
pursuant to Section 424(d) of the Code) owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Affiliate, the exercise price shall be not less than 110% of the Fair Market
Value on the Grant Date of the Shares subject to the Option.

 

6.4.2                        Exercisability. Subject to Sections 9.3 and 9.4,
the aggregate Fair Market Value (determined on the Grant Date(s)) of the Shares
with respect to which ISOs are exercisable for the first time by any Participant
during any calendar year (under all plans of the Company and its Affiliates)
shall not exceed $100,000.

 

6.4.3                        Eligibility. ISOs may be granted only to persons
who are employees of the Company or an Affiliate on the Grant Date.

 

6.4.4                        Expiration. No ISO may be exercised after the
expiration of ten years from the Grant Date; provided, however, that if the
Option is granted to a Participant who, together with persons whose stock
ownership is attributed to the Participant pursuant to Section 424(d) of the
Code, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Affiliate, the ISO may not be
exercised after the expiration of five years from the Grant Date.

 

6.4.5                        Compliance with Section 422 of the Code. The terms
and conditions of ISOs shall be subject to and comply with Section 422 of the
Code or any successor provision.

 

6.4.6                        Notice to Company of Disqualifying Disposition.
Each Participant who receives an ISO agrees to notify the Company in writing
within ten days after the Participant makes a Disqualifying Disposition of any
Shares received pursuant to the exercise of the ISO.

 

6.4.7                        Substitute Options. Notwithstanding the provisions
of Section 6.4.1, in the event that the Company or any Affiliate consummates a
transaction described in Section 424(a) of the Code (relating to the acquisition
of property or stock from an unrelated corporation), individuals who become
employees or consultants of the Company or any Affiliate on account of such
transaction may be granted ISOs in substitution for options granted by their
former employer. The Board, in its sole discretion and consistent with
Section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

 

6.5                                 NQO Presumption. An Option granted pursuant
to the Plan shall be presumed to be a NQO unless expressly designated an ISO in
the applicable Award Agreement.

 

7.                                      Restricted Stock

 

7.1                                 Grant of Restricted Stock. The Board
may award Shares of Restricted Stock and determine the purchase price, if any,
therefor, the duration of the Restricted Period, if any, the conditions, if any,
under which the Shares may be forfeited to or repurchased by the Company and any
other terms and conditions of the Awards. The Board may modify or waive any
restrictions, terms and conditions with respect to any Restricted Stock. Shares
of Restricted Stock may be issued

 

5

--------------------------------------------------------------------------------


 

for such consideration, if any, as is determined by the Board, subject to
applicable law.

 

7.2                                 Transferability. Except as set forth in the
applicable Award Agreement, Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered.

 

7.3                                 Evidence of Award. Shares of Restricted
Stock shall be evidenced in such manner as the Board may determine. Any
certificates issued in respect of Shares of Restricted Stock shall be registered
in the name of the Participant and, unless otherwise determined by the Board,
deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the Restricted
Period(s), the Company (or such designee) shall deliver the certificates no
longer subject to such restrictions to the Participant.

 

7.4                                 Shareholder Rights. A Participant shall have
all the rights of a shareholder with respect to Restricted Stock awarded,
including voting and dividend rights, unless otherwise provided in the Award
Agreement.

 

8.                                      Other Stock-Based Awards

 

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of Shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of warrants to purchase
Common Stock, stock appreciation rights, phantom stock awards or stock units.

 

9.                                      General Provisions Applicable to Awards

 

9.1                                 Legal and Regulatory Matters. The delivery
of Shares shall be subject to compliance with (i) applicable federal and state
laws and regulations, (ii) if the outstanding Shares are listed at the time on
any stock exchange, the listing requirements of such exchange and (iii) the
Company’s counsel’s approval of all other legal matters in connection with the
issuance and delivery of the Shares. If the sale of the Shares has not been
registered under the Securities Act, the Company may require, as a condition to
delivery of the Shares, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing the Shares bear an appropriate legend
restricting transfer.

 

9.2                                 Written Award Agreement. The terms and
provisions of an Award shall be set forth in an Award Agreement approved by the
Board and delivered or made available to the Participant as soon as practicable
following the Grant Date. If the Award is an Option Award, the Award Agreement
shall specify whether the Option is intended to be an ISO or a NQO.

 

9.3                                 Determination of Restrictions on the Award.
The vesting, exercisability, payment and other restrictions applicable to an
Award (which may include, without limitation, restrictions on transferability or
provision for mandatory resale to the Company) shall be determined by the Board
and set forth in the applicable Award Agreement. Notwithstanding the foregoing,
the Board may accelerate (i) the vesting or payment of any Award (including an
ISO), (ii) the lapse of restrictions on any Award (including an Award of
Restricted Stock) and (iii) the date on which any Option first becomes
exercisable.

 

6

--------------------------------------------------------------------------------


 

9.4                                 Change in Control. Notwithstanding any other
provision of the Plan, but subject to the provisions of any particular Award
Agreement, in the event of any Change in Control (as defined below) of the
Company, and in anticipation thereof if required by the circumstances, the
Board, in its sole discretion (and in addition to or in lieu of any actions
permitted to be taken by the Company under the terms of any particular Award
Agreement), may, on either an overall or a Participant by Participant basis,
(i) accelerate the exercisability, prior to the effective date of such Change in
Control, of any outstanding Options (and terminate the restrictions applicable
to any Shares of Restricted Stock), (ii) upon written notice, provide that any
outstanding Options must be exercised, to the extent then exercisable, within a
specified number of days after the date of such notice, at the end of which
period such Options shall terminate, (iii) if there is a surviving or acquiring
entity, and subject to the consummation of such Change in Control, cause that
entity or an affiliate of that entity to grant replacement awards having such
terms and conditions as the Board determines to be appropriate in its sole
discretion, upon which replacement the replaced Options or Restricted Stock
shall be terminated or cancelled, as the case may be, (iv) terminate any
outstanding Options and make such payments, if any, therefor (or cause the
surviving or acquiring entity to make such payments, if any, therefor) as the
Board determines to be appropriate in its sole discretion (including, without
limitation, with respect to only the then exercisable portion of such Options
based on the Fair Market Value of the underlying Shares as determined by the
Board in good faith), upon which termination such Options shall immediately
cease to have any further force or effect, (v) repurchase (or cause the
surviving or acquiring entity to purchase) any Shares of Restricted Stock for
such amounts, if any, as the Board determines to be appropriate in its sole
discretion (including, without limitation, an amount with respect to only the
vested portion of such Shares (i.e., the portion that is not then subject to
forfeiture or repurchase at a price less than their value), based on the Fair
Market Value of such vested portion as determined by the Board in good faith),
upon which purchase the holder of such Shares shall surrender such Shares to the
purchaser, or (vi) take any combination (or none) of the foregoing actions. For
purposes of this Plan, a “Change in Control” shall mean and include any of the
following:

 

9.4.1                        a merger or consolidation of the Company with or
into any other corporation or other entity in which holders of the Company’s
Voting Securities immediately prior to such merger or consolidation will not
continue to hold at least a majority of the outstanding Voting Securities of the
Company;

 

9.4.2                        a sale, lease, exchange or other transfer (in one
transaction or a related series of transactions, but excluding any merger or
consolidation not having an effect described in Section 9.4.1) of all or
substantially all of the Company’s assets;

 

9.4.3                        the acquisition by any person or any group of
persons, acting together in any transaction or related series of transactions,
of such quantity of the Company’s Voting Securities as causes such person, or
group of persons, to own beneficially, directly or indirectly, as of the time
immediately after such transaction or series of transactions, 50% or more of the
combined voting power of the Voting Securities of the Company other than as a
result of (i) an acquisition of securities directly from the Company or (ii) an
acquisition of securities by the Company which by reducing the Voting Securities
outstanding increases the proportionate voting power represented by the Voting
Securities owned by any such person or group of persons to

 

7

--------------------------------------------------------------------------------


 

50% or more of the combined voting power of such Voting Securities; or

 

9.4.4                        the liquidation or dissolution of the Company.

 

9.5                                 Assumption of Options Upon Certain Events.
In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company of property or stock of an entity, the Board
may grant Awards under the Plan in substitution for stock and stock-based awards
issued by such entity or an affiliate thereof. The substitute Awards shall be
granted on such terms and conditions as the Board considers appropriate in the
circumstances. The Awards so granted shall not reduce the number of Shares that
would otherwise be available for Awards under the Plan.

 

9.6                                 Termination of Service.

 

9.6.1                        Termination of Service in General. Except as set
forth in the applicable Award Agreement or as otherwise determined by the Board,
upon the termination of the Service of a Participant, the Participant’s Options
shall expire on the earliest of the following occasions:

 

(i)            in the case of an ISO, the expiration date determined pursuant to
Section 6.4.4;

 

(ii)           subject to Section 9.6.2, below, the date that is three months
after the voluntary termination of the Participant’s Service or the termination
of the Participant’s Service by the Company (or by an Affiliate) other than for
Cause;

 

(iii)          the date of the termination of the Participant’s Service by the
Company (or by an Affiliate) for Cause;

 

(iv)          the date one year after the termination of the Participant’s
Service by reason of Disability; or

 

(v)           the date one year after the termination of the Participant’s
Service by reason of the Participant’s death.

 

The Participant may exercise all or any part of the Participant’s Options at any
time before the expiration of such Options under this Section 9.6.1, but only to
the extent that such Options had become exercisable before the Participant’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Participant’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Participant’s Service terminates. In the event that the Participant
dies during the Participant’s Service, or after the termination of the
Participant’s Service but before the expiration of the Participant’s Options,
all or part of such Options may be exercised (prior to expiration) by the
executors or administrators of the Participant’s estate or by any person who has
acquired such Options directly from the Participant by beneficiary designation,
bequest or inheritance, but only to the extent that such Options had become
exercisable before the Participant’s Service terminated (or became exercisable
as a result of the termination) and the

 

8

--------------------------------------------------------------------------------


 

underlying Shares had vested before the Participant’s Service terminated (or
vested as a result of the termination).

 

9.6.2                        Definition of Cause. “Cause” means and includes
dishonesty, theft, insubordination, substantial malfeasance or non-feasance of
duty, unauthorized disclosure of confidential information, breach of a contract
with the Company by an employee or consultant, failure or refusal of an employee
or consultant to perform duties that have been properly assigned to such
employee or consultant, any violation by an employee or consultant of any
company policies and conduct substantially prejudicial to the Company or any
Affiliate, as determined by the Board, whose determination shall be final and
binding on the Company and the Participant. Notwithstanding anything to the
contrary in the Plan, if the Board determines after the termination of the
Participant’s Service that the Participant has engaged in conduct constituting
Cause (whether before or after the termination of the Participant’s Service),
the Participant’s Options shall terminate immediately to the extent not
exercised in accordance with the terms of this Agreement.

 

9.6.3                        Date of Termination of Service. The date of the
termination of a Participant’s Service for any reason shall be determined by the
Board in its sole discretion. For purposes of the Plan, however, the following
events shall not be deemed a termination of Service of a Participant: (i) a
transfer of Service from the Company to an Affiliate, from an Affiliate to the
Company, or from one Affiliate to another Affiliate; or (ii) a leave of absence
for military service or sickness, or for any other purpose approved by the
Company, if the Participant’s right to employment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Board otherwise so provides in writing; provided,
however, that if the Participant fails to resume his or her active Service to
the Company upon the completion of such leave of absence, then the Board may, to
the extent permitted by applicable law, deem such Participant’s Service to have
terminated as of the commencement of such leave of absence. For purposes of the
Plan, employees of an Affiliate shall be deemed to have terminated their Service
on the date on which such Affiliate ceases to be an Affiliate.

 

9.7                                 Effect of Termination of Service. The Board
shall have full authority to determine and specify in the applicable Award
Agreement the effect, if any, that a Participant’s termination of Service for
any reason will have on the vesting, exercisability, payment or lapse of
restrictions applicable to an outstanding Award.

 

9.8                                 Grant of Awards. Each Award may be made
alone, in addition to or in relation to any other Award. The terms of each Award
need not be identical, and the Board need not treat Participants uniformly.

 

9.9                                 Settlement of Awards.

 

9.9.1                     General. No Shares shall be delivered in connection
with any Award unless and until (i) the requirements of Section 9.1 of this Plan
and of the relevant Award Agreement have been satisfied and (ii) payment in full
of the price therefor, if any, is received by the Company. Such payment may be
made in whole or in part in cash or by check or, to the extent permitted by the
Board at or after the Grant Date, by delivery of (i) a promissory note that (x)
bears interest at a rate determined by the Board to be a fair market rate for
the individual Participant at the time the

 

9

--------------------------------------------------------------------------------


 

Shares are issued, (y) is full recourse (including with respect to the payment
of interest) to the Participant, and (z) contains such other terms as may be
determined by the Board (and, if required by applicable law, delivery by the
Participant of cash or check in an amount equal to the aggregate par value of
the Shares purchased), (ii) Shares, including Restricted Stock, valued at their
Fair Market Value on the date of exercise, or (iii) such other lawful
consideration as the Board shall determine.

 

9.9.2                     Certain Indebtedness to the Company. No Option or
other Award may be exercised at any time after the Board has determined, in good
faith, that the Participant is indebted to the Company or any Affiliate for
advances of salary, advances of expenses, recoverable draws or other amounts
unless and until either (a) such indebtedness is satisfied in full or (b) such
condition is waived by the Board. The period during which any Option or other
Award may by its terms be exercised shall not be extended during any period in
which the Participant is prohibited from such exercise by the preceding
sentence, and the Company shall have no liability to any Participant, or to any
other party, if any Option or other Award expires unexercised in whole or in
part during such period or if any Option that is intended to be an ISO is deemed
to be a NQO because such Option is not exercised within three months after the
termination of the Participant’s employment with the Company or an Affiliate.

 

9.10                           Withholding Requirements and Arrangements.

 

9.10.1                  NQOs. In the case of any NQO, the Board may require the
Participant to remit to the Company an amount sufficient to satisfy the minimum
statutory federal, state and local withholding tax obligations of the Company
with respect to the exercise of such NQO (or make other arrangements
satisfactory to the Board with regard to such taxes, including withholding from
regular cash compensation, providing other security to the Company, or remitting
or foregoing the receipt of Shares having a Fair Market Value on the date of
delivery sufficient to satisfy such minimum statutory obligations) prior to the
delivery of any Shares in respect of such NQO.

 

9.10.2                  ISOs. In the case of an ISO, if at the time the ISO is
exercised the Board determines that under applicable law and regulations the
Company could be liable for the withholding of any federal, state or local tax
with respect to a disposition of the Shares received upon exercise, the Board
may require the Participant to agree to give such security as the Board deems
adequate to meet the potential liability of the Company for the withholding of
tax, and to augment such security from time to time in any amount reasonably
deemed necessary by the Board to preserve the adequacy of such security.

 

9.10.3                  Restricted Stock. In the case of any Shares of
Restricted Stock that are “substantially vested” (within the meaning of Treasury
Regulations Section 1.83-3(b)) upon issuance, the Board may require the
Participant to remit to the Company an amount sufficient to satisfy the minimum
statutory federal, state or local withholding tax requirements (or make other
arrangements satisfactory to the Company with regard to such taxes, including
withholding from regular cash compensation, providing other security to the
Company, or remitting or foregoing the receipt of Shares having a Fair Market
Value on the date of delivery sufficient to satisfy such obligations) prior to
the issuance of any such Shares. In the case of any Shares of Restricted Stock
that are not “substantially vested” upon issuance, if the Board determines that
under

 

10

--------------------------------------------------------------------------------


 

applicable law and regulations the Company could be liable for the withholding
of any federal or state tax with respect to such Shares, the Board may require
the Participant to remit to the Company an amount sufficient to satisfy any such
potential liability (or make other arrangements satisfactory to the Company with
respect to such taxes, including withholding from regular cash compensation,
providing other security to the Company, or remitting or foregoing the receipt
of Shares having a Fair Market Value on the date of delivery sufficient to
satisfy such obligations) at the time such Shares of Restricted Stock are
delivered to the Participant, at the time the Participant makes an election
under 83(b) of the Code with respect to such Shares and/or at the time such
Shares become “substantially vested,” and to agree to augment such security from
time to time in any amount reasonably deemed necessary by the Board to preserve
the adequacy of such security.

 

9.10.4                  Retention of Shares. With respect to any Participant
subject to Section 16(a) of the Exchange Act, any retention of Shares by the
Company to satisfy a tax obligation with respect to such Participant shall be
made in compliance with any applicable requirements of Rule 16b-3(e) or any
successor rule under the Exchange Act.

 

9.10.5                  Offset Against Payments. The Company may, to the extent
permitted by law, deduct any tax obligations of a Participant from any payment
of any kind otherwise due to the Participant.

 

9.11                           No Effect on Employment. The Plan shall not give
rise to any right on the part of any Participant to continue in the employ of
the Company or any Affiliate. The loss of existing or potential profit in Awards
granted under the Plan shall not constitute an element of damages in the event
of termination of the relationship of a Participant even if the termination is
in violation of an obligation of the Company to the Participant by contract or
otherwise.

 

9.12                           No Rights as Shareholder. Subject to the
provisions of the Plan and the applicable Award Agreement, no Participant shall
have any rights as a shareholder with respect to any Shares to be distributed
under the Plan until he or she becomes the holder thereof.

 

9.13                           Adjustments. Upon the happening of any of the
following described events, a Participant’s rights with respect to Awards
granted hereunder shall be adjusted as hereinafter provided, unless otherwise
specifically provided in the Award Agreement.

 

9.13.1                  Stock Splits and Recapitalizations. In the event the
Company issues any of its Shares as a stock dividend upon or with respect to the
Shares, or in the event Shares shall be subdivided or combined into a greater or
smaller number of Shares, or if, upon a merger or consolidation (except those
described in Section 9.4), reorganization, split-up, liquidation, combination,
recapitalization or the like of the Company, Shares shall be exchanged for other
securities of the Company, securities of another entity, cash or other property,
each Participant upon exercising an Option (for the purchase price to be paid
under the Option) shall be entitled to purchase such number of Shares, other
securities of the Company, securities of such other entity, cash or other
property as the Participant would have received if the Participant had been the
holder of the Shares with respect to which the Award is exercised at all times
between the Grant Date of the Award and the date of its exercise, and
appropriate adjustments shall be made in the purchase price per Share. In
determining whether any Award granted hereunder has vested, appropriate

 

11

--------------------------------------------------------------------------------


 

adjustments will be made for distributions and transactions described in this
Section 9.13.1.

 

9.13.2                  Restricted Stock. If any person owning Restricted Stock
receives new or additional or different shares or securities (“New Securities”)
in connection with a corporate transaction or stock dividend described in
Section 9.13.1 as a result of owning such Restricted Stock, the New Securities
shall be subject to all of the conditions and restrictions applicable to the
Restricted Stock with respect to which such New Securities were issued.

 

9.13.3                  Fractional Shares. No fractional Shares shall be issued
under the Plan. Any fractional Shares which, but for this Section, would have
been issued shall be deemed to have been issued and immediately sold to the
Company for their Fair Market Value, and the Participant shall receive from the
Company cash in lieu of such fractional Shares.

 

9.13.4                  Recapitalization. The Board may adjust the number of
Shares subject to outstanding Awards and the exercise price and the terms of
outstanding Awards to take into consideration material changes in accounting
practices or principles, extraordinary dividends, acquisitions or dispositions
of stock or property, or any other event if it is determined by the Board that
such adjustment is appropriate to avoid distortion in the operation of the Plan.

 

9.13.5                  Further Adjustment. Upon the happening of any of the
events described in Sections 9.13.1 or 9.13.4, the class and aggregate number of
Shares set forth in Section 5.1 hereof that are subject to Awards which
previously have been or subsequently may be granted under the Plan, and the
number of Shares set forth in Section 5.3 hereof that may be granted to a
Participant in any year shall be appropriately adjusted to reflect the events
described in such Sections. The Board shall determine the specific adjustments
to be made under this Section 9.13.5.

 

9.14                           Other Transfer Restrictions. Notwithstanding any
other provision of the Plan, in order to qualify for the exemption provided by
Rule 16b-3 under the Exchange Act, and any successor provision, (i) any
Restricted Stock offered under the Plan to a Participant subject to Section 16
of the Exchange Act (a “Section 16 Participant”) may not be sold for six months
after acquisition; (ii) any Shares or other equity security acquired by a
Section 16 Participant upon exercise of an Option may not be sold for six months
after the date of grant of the Option; and (iii) any Option or other similar
right related to an equity security issued under the Plan shall not be
transferable except in accordance with the rules under Section 16 of the
Exchange Act, subject to any other applicable transfer restrictions under the
Plan or the Award Agreement. The Board shall have no authority to take any
action if the authority to take such action, or the taking of such action, would
disqualify a transaction under the Plan from the exemption provided by
Rule 16b-3 under the Act, or any successor provision.

 

10.                               Amendment and Termination

 

10.1                           Amendment, Suspension, Termination of the Plan.
The Board may amend, suspend or terminate the Plan in whole or in part at any
time and for any reason; provided, however, that any amendment of the Plan which
is necessary to comply with any applicable tax or regulatory requirement,
including any requirements for exemptive relief under Section 16(b) of the
Exchange Act or any successor provision, shall be subject to the approval of the
Company’s stockholders. Stockholder approval shall not be required for any other
amendment of the Plan. No amendment,

 

12

--------------------------------------------------------------------------------


 

suspension or termination of the Plan shall materially adversely affect the
rights of a Participant, without such Participant’s consent, with respect to any
Award previously made.

 

10.2                           Amendment, Suspension, Termination of an Award.
The Board may modify, amend or terminate any outstanding Award, including,
without limitation, substituting therefor another Award of the same or a
different type, changing the date of exercise or realization and converting an
ISO to a NQO; provided, however, that the Participant’s consent to such action
shall be required unless the Board determines that the action, taking into
account any related action, would not materially adversely affect the
Participant.

 

11.                               Authorization of Sub-Plans

 

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to this Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.

 

12.                               Legal Construction

 

12.1                           Captions. The captions provided herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Plan or serve as a basis for interpretation or
construction of the Plan.

 

12.2                           Severability. In the event any provision of the
Plan is held invalid or illegal for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

12.3                           Governing Law. The Plan and all rights under the
Plan shall be construed in accordance with and governed by the internal laws of
Delaware, without giving effect to the principles of the conflicts of laws
thereof.

 

12.4                           Variation of Pronouns. When used herein, pronouns
and variations thereof shall be deemed to refer to the masculine, feminine or
neuter or to the singular or plural as the identity of the person or persons
referenced or the context may require.

 

13

--------------------------------------------------------------------------------


 

OPENERA TECHNOLOGIES, INC.

 


2005 EQUITY INCENTIVE PLAN


 

INDIA SUPPLEMENT

 

Pursuant to Section 11 of the Openera Technologies, Inc. 2005 Equity Incentive
Plan (the “Plan”), the Board hereby adopts the following India Supplement in
respect of eligible Participants of its Indian Affiliate, Openera Communications
Pvt. Ltd. All other provisions of the Plan, other than as
amended/substituted/deleted in this India Supplement, shall continue to be
applicable to the India Supplement. Terms not otherwise defined herein shall
have the meaning ascribed to each such term in the Plan. Notwithstanding
anything to the contrary contained herein, terms used in this India Supplement
which have not been defined in the Plan shall have the same meaning as defined
in Notification 323-2001, dated October 11, 2001, issued by the Central Board of
Direct Taxes of India.

 

Section 1 of the Plan is hereby deleted in its entirety and replaced with the
following:

 

1.                                      Purpose and Duration

 

1.1                                 Purpose. The purpose of the Openera
Technologies, Inc. 2005 Equity Incentive Plan is to encourage employees who, in
the opinion of the Board, are in a position to contribute significantly to the
success of the Company and its Affiliates (including, without limitation,
Non-Employee Directors,) to enter into and to maintain continuing and long-term
relationships with the Company. A Director of Openera Communications Pvt. Ltd.,
who either by himself or through his relatives or through any body corporate,
directly or indirectly holds more than 10% of the outstanding common stock of
the Company shall not be eligible to participate in the Plan. Also, an employee
of Openera Communications Pvt. Ltd. who is a Promoter or who belongs to the
Promoter Group shall not be eligible to participate in the Plan. It is not a
purpose of the Plan to reward Participants for the completion of specific
projects or discrete periods of Service which may fall between consecutive
vesting periods of any Award granted under the Plan.

 

1.2                                 Effective Date. The Plan is effective as of
the date of its adoption by the Board..

 

1.3                                 Shareholders’ approval:  The approval of the
shareholders of the Company and of Openera Communications Pvt. Ltd., to which
this Plan shall be applicable, shall be obtained in a General Meeting of the
Shareholders within six months of the Effective Date

 

1.4                                 Expiration Date. The Plan shall expire ten
years from the date of the adoption of the Plan by the Board. In no event shall
any Awards be made under the Plan after such expiration date, but Awards
previously granted may extend beyond such date.

 

The definitions of “Fair Market Value”, “Participant”, and “Service” in
Section 2 of the Plan are hereby deleted and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to a Share as of any date of
determination, in the discretion of the Board, (i) the closing price per Share
on such date, as reported in the Wall Street Journal, on the principal exchange
for the Shares or the Nasdaq National Market (or successor trading system),
(ii) the average closing price per Share, as reported in the Wall Street
Journal, during the 20-day period that ends on such date on the principal
exchange for the Shares or the Nasdaq National Market (or such successor trading
system) or (iii) if Shares are not publicly traded, the fair market value of
such Share as determined by the Board in accordance with a valuation method
approved by the Board in good faith. The valuation method adopted shall,
however, be based on the Company’s financial statements for the three financial
years immediately preceding the date of determination, wherever possible.

 

“Participant” means an individual selected by the Board to receive an Award
under the Plan.

 

“Service” means the service of a Participant to the Company or to Openera
Communications Pvt. Ltd. as a common law employee or a Director,

 

Section 4 of the Plan is deleted in its entirety and replaced with the
following:

 

4.                                      Eligibility of Participants

 

The persons eligible to receive Awards under the Plan shall be the directors,
executive officers, employees, of the Company and Openera Communications Pvt.
Ltd. who, in the opinion of the Board, are in a position to make a significant
contribution to the success of the Company (or Openera Communications Pvt. Ltd..

 

Section 6.1 of the Plan is deleted in its entirety and replaced with the
following:

 

6.1                                 Grant of Options. Subject to the terms and
provisions of the Plan, the Board may award Options and determine the number of
Shares subject to each Option, the exercise price therefor, the term of the
Option, and any other conditions and limitations applicable to the exercise of
the Option and the holding of any Shares acquired upon exercise of the Option.
The Board may grant ISOs, NQOs or a combination thereof. The Company shall have
no liability to any Participant, or to any other party, if an Option (or any
portion thereof) that is intended to be an ISO is determined not to be an ISO
(including, without limitation, due to a determination that the exercise price
per Share of the Option was less than the Fair Market Value per Share of the
Shares subject to the Option as of the Grant Date).

 

Section 6.4.1 of the Plan is deleted in its entirety and replaced with the
following:

 

6.4.1                        Exercise Price. In the case of an ISO, the exercise
price shall be not less than 100% of the Fair Market Value on the Grant Date of
the Shares subject to the Option. In the case of a NQO, the exercise price shall
be not less than 100% of the Fair Market Value on the Grant Date of the Shares
subject to the Option.

 

Section 6.4.4 of the Plan is deleted in its entirety and replaced with the
following:

 

15

--------------------------------------------------------------------------------


 

6.4.4                        Expiration. No ISO may be exercised after the
expiration of ten years from the Grant Date;

 

Section 6.4.7 of the Plan is deleted in its entirety and replaced with the
following:

 

6.4.7                        Substitute Options. Notwithstanding the provisions
of Section 6.4.1, in the event that the Company or any Affiliate consummates a
transaction described in Section 424(a) of the Code (relating to the acquisition
of property or stock from an unrelated corporation), individuals who become
employees of the Company or any Affiliate on account of such transaction may be
granted ISOs in substitution for options granted by their former employer. The
Board, in its sole discretion and consistent with Section 424(a) of the Code,
shall determine the exercise price of such substitute Options.

 

Section 7.1 of the Plan is deleted in its entirety and replaced with the
following:

 

7.1                                 Grant of Restricted Stock. The Board
may award Shares of Restricted Stock and determine the purchase price, if any,
therefor, the duration of the Restricted Period, if any, the conditions, if any,
under which the Shares may be forfeited to or repurchased by the Company and any
other terms and conditions of the Awards. In the case of Shares of Restricted
Stock, the exercise price shall be not less than 100% of the Fair Market Value
on the Grant Date of the Shares of Restricted Stock subject to the Award. The
Board may modify or waive any restrictions, terms and conditions with respect to
any Restricted Stock. Shares of Restricted Stock may be issued for such
consideration, if any, as is determined by the Board, subject to applicable law.

 

Section 10.1.1 of the Plan is deleted in its entirety:

 

16

--------------------------------------------------------------------------------